Title: To Benjamin Franklin from ——— Baudouin, 25 December 1777
From: Baudouin, ——
To: Franklin, Benjamin


Monsieur,
Paris ce 25. xbre au soir [1777]
Je recois la lettre que vous me faittes l’honneur de m’ecrire avec celle qui y etoit jointe, je vais la traduire aussitot et je l’enverray demain a Mr. de Sartine par son courier. Dans cette occasion comme Dans toutte autre, vous me trouverés toujours pret a vous convaincre de toutte la veneration et du respect avec lesquels je suis Monsieur votre trés humble et très obeissant serviteur
Baudouin
 
Notation: Answer of Mr Baudoin Secy. to M. de Sartine To B Franklin Decr 25. 1777.
